Filed 3/4/21 P. v. Jacome CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078140

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. PLBD1845)

ALEXANDER JACOME,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Robert Trentacosta, Judge. Affirmed.
         Richard Schwartzberg, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         This appeal arises from the latest in a series of parole revocation
proceedings in the Superior Court. In the current proceeding, like the earlier
ones, appellant waived an evidentiary hearing and stipulated to revocation,
reinstatement, and a specific term of custody.
      In 2017, Alexander Jacome was convicted of battery on a transit officer

(Pen. Code,1 § 243.3) and received a two year prison sentence. He was
paroled in August 2017. There have been multiple revocation proceedings in
the trial court. In each case, Jacome waived evidentiary hearing. Jacome
appealed from the revocation proceeding in June 2019, and this court
affirmed the order in an unpublished opinion. (People v. Jacome (Sept. 30,
2019, D076087) [nonpub. opn.].)
      In 2020, another revocation petition was filed. The petition was
resolved by stipulation filed under section 977 (waiver of personal
appearance).
      Jacome filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Jacome the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      Jacome stipulated he violated the conditions of parole, waived
evidentiary hearing, and agreed to a period of custody.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issues which were considered in
evaluating the potential merits of this appeal:



1     All further statutory references are to the Penal Code.
                                       2
      1. Whether the record supports a finding appellant made a knowing
and intelligent admission to the petition;
      2. Whether counsel could enter an admission to the petition and waive
appellant’s presence by stipulation; and
      3. Whether appellant’s admission of the parole violation was voluntary,
knowing and intelligent.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Jacome on this appeal.
                                DISPOSITION
      The order finding Jacome violated his parole and imposing additional
custody is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




O’ROURKE, J.




                                       3